Citation Nr: 1641639	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received as to whether the Appellant's discharge on July 17 1967 is honorable for VA purposes for the period of May 19, 1965 through July 17, 1967.

2.  Whether the Appellant's discharge on July 17 1967 is honorable for VA purposes for the period of May 19, 1965 through July 17, 1967.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Appellant had active service from May 17, 1965 to July 17, 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  In an August 2008 Administrative decision, the RO determined that Appellant's discharge on July 17, 1967, is dishonorable for VA purposes for the period of May 19, 1965 through July 17, 1967; the Appellant did not perfect an appeal.  

2.  Since the August 2008 final decisions, additional evidence has been received into the record including some military personnel records that were not previously of record.  

3.  The additional service department records were not considered by the earlier final decision, so new and material evidence sufficient to reopen this claim is not required, and the claim must be reconsidered on its underlying merits.

4.  The Appellant's active military service from May 19, 1965 through July 17, 1967 was terminated by issuance of an undesirable discharge; this undesirable has not been upgraded. 

5.  The combination of offenses constitutes willful and persistent misconduct.

6.  The Appellant was not insane during his service. 


CONCLUSIONS OF LAW

1.  In light of the receipt of an additional relevant service department record, the issue of whether the Appellant's discharge on July 17, 1967, is honorable for VA purposes for the period of May 19, 1965 through July 17, 1967, is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2015).

2.  The Appellant's service from May 19, 1965 through July 17, 1967 ended with an undesirable discharge; that service was dishonorable for VA compensation purposes and is a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.12 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Appellant was provided with the relevant notice and information in a March 2008 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records have been obtained and associated with the record.  The Veteran was not examined, but the medical question pertains solely to inservice mental state, so a current examination would not address that matter.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Appellant indicated that he testified at a hearing in 2001, but there is no record of this hearing or of any determination as to the issue on appeal prior to August 2008.  

Finally, the Veteran testified at an RO hearing which satisfied Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Appellant regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Appellant).

New and Material

In an August 2008 Administrative decision, the RO determined that the Appellant's discharge on July 17, 1967, is dishonorable for VA purposes for the period of May 19, 1965 through July 17, 1967.  The Appellant initiated an appeal via a notice of disagreement and was issued a statement of the case, but the Appellant did not perfect the appeal with a substantive appeal.  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

However, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the record  relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  In this case, duplicative service personnel records were received as well as personnel records which were not previously of record.  Therefore, the claim must be reconsidered.  There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  

Whether the Appellant's Discharge on July 17, 1967, is Honorable for VA Purposes for the Period of May 19, 1965 through July 17, 1967

The service records reflect that on October 10, 1965, while he was not on board his vessel the USS CAVALIER, the Appellant struck another individual with a gun.  The Appellant indicated that he was acting in self-defense.  The Appellant was arraigned and tried and the crime was reduced to a misdemeanor by the court and a sentence of six months' probation was rendered.  

On October 11, 1965, the Appellant was noted to be on unauthorized absence from the USS CAVALIER.

On January 4, 1966, the Appellant was delivered on board the USS CAVALIER in civilian clothes after having been held by civil authorities at Long Beach, California.  He was held on board for disciplinary action.  On January 21, 1966, a Commanding Officer's non-judicial punishment was issued.  It was noted that the Appellant had violated Article 86 of the Uniformed Military Code of Justice (UCMJ).  He received an oral admonition.  The Appellant's enlistment was extended until August 11, 1969 to make up lost time due to the unauthorized absence from October 11, 1965 to January 4, 1966.  On January 17, 1966, the Appellant was released from restriction.  

On February 24, 1966, the Appellant appeared at another Captain's Mast for violating USS CAVALIER Regulation 4233.1 for wearing civilian clothing on board ship.  His non-judicial punishment consisted of 7 days of restriction and 7 days of extra duties.

On March 9, 1967, the Appellant was seen in psychiatric consultation.  At that time, stated that he was no longer able to take military life and felt that he would get into further difficulty if he remained in service.  He elaborated that since he had entered the military, he has been jailed for a period of three months on two counts of assault.  He also stated that he had had at least three unauthorized absences and had used drugs injudiciously.  He felt that if he was to remain in service, he might cause further difficulty to himself or to someone else.  Mental status examination revealed that the Appellant was appropriate in appearance.  His memory was intact.  He was oriented in all spheres.  His speech was of normal rate and rhythm.  His mood was that of mild anxiety.  His affect was appropriate to the situation.  There was no indication of delusion, hallucinations, paranoid ideation, or other signs of acute psychotic processes or incapacitating psychoneuroses.  There was no evidence of organic brain disease.  Judgment appeared to be somewhat immature and impulsive.  It was the impression that the Appellant had a long-standing personality disorder characterized: by an overdependence on others for gratification of his personal needs.  When he was unable to manipulate his environment towards his own ends, he became frustrated and angry.  He then had poor control over his hostile feelings and frequently experienced the emotional equivalent of severe temper tantrums.  The impression was Personality Trait Disorder, Passive-Aggressive Personality, Passive-Aggressive Trait.  The examiner felt that the Appellant knew the difference between right and wrong and was able to adhere to the right.  

On March 19, 1967, the Appellant was on unauthorized absence until March 25, 1967 when he was surrendered on board after being on unauthorized absence for 6 days.  His enlistment was then extended until August 17, 1969 to make up for lost time.  On March 27, 1967, the Appellant again went on unauthorized absence and was held by civil authorities.  On April 25, 1967, the Appellant was released by civil authorities, having been convicted of Assault and was delivered on board on April 25, 1967.  His enlistment was then extended to September 15, 1969.  

On March 30, 1967, the Appellant was convicted of Assault in San Diego, California and was sentenced to 180 days in the custody of the San Diego Chief of Police; one hundred and fifty days of the sentence was suspended for three years.

Thereafter, it was noted that the Appellant was currently under processing for an undesirable discharge.  The Appellant was notified that this action was being taken.  Letters were received from fellow service members and the Appellant in which they requested that the Appellant not be given an undesirable discharge.  The Appellant further explained the circumstances of his arrest.  

The Appellant was recommended for an undesirable discharge.  His Commanding Office indicated that the Appellant had been counseled regarding his deficiencies.  For some time, the Appellant had been actively seeking an administrative discharge.  On March 9, 1967, the Appellant consulted a psychiatrist and upon return, requested that he be processed for discharge.  He was advised that since he had the potential to perform properly, he would not be given a general discharge without serving his obligated service.  The record showed that ten days later, he went on unauthorized absence and missed ship's movement.  Although the Appellant indicated that he wanted to remain until the end of his enlistment, the Commanding Officer felt that his actions and general attitude continually contradicted him.  In addition it was appropriate to note that both of his convictions for assault grew out of incidents giving rise to charges against him of assault with a deadly weapon.  His involvement with civil authorities was discreditable and further retention would not benefit the naval service.  The Appellant was recommended for discharge by reason of unfitness.  The primary reason was repeat involvement of a discreditable nature with military and civil authorities.  His military offenses including unauthorized absences, drug use, and the wearing of civilian clothing.  It was determined that due to the severe consequences of an undesirable discharge; a period of probation to assess rehabilitation potential was warranted.  

On July 10, 1967 and the Appellant went on unauthorized absence.  The Appellant missed when the USS CAVALIER set sail.  On July 13, 1967, the Appellant was surrendered on board and his enlistment was extended to September 18, 1969.

On July 17, 1967, the Appellant was not recommended for reenlistment due to violation of probation status.  The Appellant acknowledged this fact.  

In January 1973, the Appellant's request for an upgrade in his discharge was denied by the Department of the Navy.  

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c), and (2) regulatory bars listed in 38 C.F.R. § 3.12 (d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; 
(3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

The Appellant was not discharged for a statutory bar.

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12 (d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); 
(4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1 (n).

The Court has determined that an absent without leave (AWOL) violation, precluding the performance of military duties, cannot constitute a  minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).  VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (a).  The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The Appellant is seeking eligibility for VA compensation and other benefits based on his military service from May 19, 1965 through July 17, 1967.  To this end, he contends that the character of his discharge at the end of his period of service was erroneous and should have been an honorable discharge.  He said that he saw a psychiatrist during service and should have been given an administrative discharge which was honorable.  He later stated that the psychiatrist gave him medication, but he could not function well, so he stopped taking it.  He then said that the Captain of the USS CAVALIER was out to get him.  He said that he was on probation for something really petty.  The Appellant stated that he did not do any brig time and was not court martialed.  He said that he went AWOL because he did not want to go to Vietnam where he had been on a troop transport ship.  He asserted that their ship retrieved Vietcong prisoners, brought them back to the ship, and guarded them for 90 days.  The Appellant explained that he got in trouble for assault, but he acted in self-defense.  He indicated that although he had a gun, he did not fire it and was unsure if it was loaded.  He was incarcerated, but was then returned to his ship where he was put on probation and pay reduction.  His other assault was just a fight and he was put in jail.  He claimed that he did not use or sell drugs, so was upset about that charge.  The Veteran further stated that he never missed his ship's movement either when he went on unauthorized leave.  The Veteran said that his Captain told him that he would be discharged when he returned to the ship, but he thought it would be an administrative discharge under general conditions.  He reported that he was acting like it was all a joke and was finny.  So, he put on his civilian clothes and went on the ship to sign the papers.  He said that when he signed the papers, he was told that his discharge would automatically be changed in 7 months or 7 years.  Afterwards, he found out he received an undesirable discharge.  He said that he was ashamed and never told anyone.  He went on to work and have a family.  In the 1980's, he indicated that he was diagnosed as having a bipolar disorder and major depression.  He related that shipmates wrote letters to support him.  

In pertinent part, the records concerning the Appellant's service reflect that the Appellant was issued an undesirable discharge.  A January 2000 military record, NA FORM 13038 (REV 10-89), confirmed that the Veteran was given an undesirable discharge.  A January 2000 Personnel Information Exchange System (PIES) also confirmed that the discharge was undesirable.  Thus, the Veteran did not receive an honorable discharge.  There has been no upgrade of that discharge at this point in time.  

The service records reflect that the Veteran was on unauthorized absence several times and had been arrested.  The Veteran was also disciplined for wearing civilian charges and for drug use.  Although he now denies drug use, he admitted using drugs during an inservice psychiatric consultation.  The Board finds that contemporaneous admission to be more probative than the current denial.  At the time of that consultation, the Appellant was diagnosed as having Personality Trait Disorder, Passive-Aggressive Personality, Passive-Aggressive Trait.  Although the Appellant has indicated in written correspondence in conjunction with his appeal that he attempted suicide in service, this contention is not substantiated in the records, which, as noted, included psychiatric records.  The Board also finds that contention not credible in light of the contradictory contemporaneous records from service.  The inservice psychiatric examiner provided the mental status examination results which also did not show that the Veteran was insane.  There was no indication of prolonged deviation by the Appellant from his normal method of behavior.  Although the Veteran had been involved in altercations, the examiner did not indicate an overall interference with the peace of society.  Moreover, it was not shown that the Appellant was so antisocial that he lacked the adaptability to make further adjustment to the social customs of the community in which he resided.  Rather, the Veteran had a personality disorder which resulted in immature and emotional behavior, not insanity.  The examiner felt that the Appellant knew right from wrong and was capable of complying with the right behavior.  The Appellant has not specifically claimed that he was insane during service, but rather had some psychiatric issues.  Thus, the Board finds that insanity was not demonstrated during service.  

On review of the evidence above, the Board finds that the Appellant's discharge, which was under undesirable conditions, was due to persistent and willful misconduct in service, as supported by the evidence.  The Appellant was repeatedly awarded non-judicial punishments for unauthorized absences.  As noted, there were also additional violations, including a drug violation.  The Appellant was counseled prior to his discharge, with the records noting the serious nature of an undesirable discharge, and he was placed on probation.  Nonetheless, he broke that probation and had yet another unauthorized absence.  With regard to his offenses, the Appellant denies the drug offense, but, as noted, his testimony is not credible or probative in light of the service records.  The Appellant also explained why he did not want to return to Vietnam and therefore went on an unauthorized absence, but that does not excuse the absence, and there were other unauthorized absences.  The Appellant basically indicated that he did not take seriously the nature of the offenses at issue and the discharge when he further appeared to sign papers in civilian clothes.  The Veteran displayed a pattern of misconduct over the period of his duty.  Even after being counseled and put on probation prior to discharge, the Appellant then committed another violation. 

The Appellant's offenses constitute a pattern of willful and persistent misconduct and are a regulatory bar to VA benefits as defined under 38 C.F.R. § 3.12.  The Appellant knew right from wrong behavior according to the psychiatric consultation and he also testified as to basic disregard for consequences.  The record shows that the pattern of misconduct clearly reflects deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n).  Based on available evidence, the Board concludes that the Appellant's undesirable discharge from military service must be considered dishonorable for VA purposes, and thus the character of that discharge is a bar to VA benefits. 


ORDER

The Appellant's discharge on July 17 1967 is dishonorable for VA purposes for the period of May 19, 1965 through July 17, 1967; that service is a bar to VA benefits (exclusive of certain health care) based on that period of service.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


